Title: To George Washington from Major General Steuben, 12 February 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            sir
            Philadelphia Febr. 12th 1780
          
          Since I had the honor to write last to Your Excellency, I have heard nothing from Congress on the Army but the Resolves which I send you here inclosed. They have I doubt not been already sent to Your Excellency, & I would have transmitted them to you sooner, had I not been prevented by a fit of Sickness which has kept me these four or five Days, and does Still Continue.

I beg you will Excuse the Shortness of this Letter on the same Account & believe me with the greatest respect Your Excellency’s Most obedient & very humble servant
          
            steuben
          
        